Citation Nr: 1732165	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-16 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1993 to November 1996.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied, in pertinent part, the Veteran's claims of service connection for a back disability (which was characterized as a back condition) and for a neck disability (which was characterized as a neck condition).  The Veteran disagreed with this decision in December 2011.  An RO hearing was held in January 2013.  A videoconference Board hearing was held in January 2014 before the undersigned.

In May 2015, the Board remanded the currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a bilateral shoulder disability, entitlement to service connection posttraumatic stress disorder (PTSD) due to an in-service personal assault, and whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disability, to include ingrown toenails, have been raised by the record but have not been adjudicated by the AOJ.  The Board notes that it previously referred back the Veteran's service connection claim for a bilateral shoulder disability to the AOJ in May 2015; to date, however, the AOJ has not taken action on this claim.  The Veteran filed the other claims referred back to the AOJ in this decision in a July 2017 VA Form 21-526EZ.  Therefore, the Board does not have jurisdiction over any of these claims and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDING OF FACT

The Veteran's current back and neck disabilities were not caused or aggravated by a disease or injury in active service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by active service nor may arthritis of the back be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  A neck disability was not incurred in or aggravated by active service nor may arthritis of the neck be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board recognizes here that, in statements on his May 2013 substantive appeal (VA Form 9); the Veteran argued that his February 2013 VA examination was incomplete and/or inadequate for VA adjudication purposes.  He stated that the examination was only five or ten minutes long; but he did not report any specific ways in which the examination was inadequate.  Moreover, that examiner had subsequent opportunities after the remand to review the record and provide additional comments.


Analysis

Service connection will be granted for a disability that is caused or aggravated by a disease or injury in service.  38 U.S.C.A. § 1110.  

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran testified that he incurred back and neck disabilities as the result of injuries during airborne training exercises in active service.  

The Veteran's service treatment records show that he denied any pre-service medical history of back pain at his enlistment physical examination in January 1993 prior to his entry on active service in June 1993.  Clinical evaluation of his spine was normal.  On outpatient treatment in June 1993, the Veteran's complaints included mid-back pain.  Objective examination of the back showed no edema, erythema, ecchymosis, muscle spasms or rigidity, a full, active range of motion, mild tenderness, and negative straight leg raising.  The assessment was muscle strain.

At his separation physical examination in June 1996, prior to his separation from active service in November 1996, the Veteran denied any in-service history of back pain.  Clinical evaluation of his spine was normal.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

On VA neck (cervical spine) conditions Disability Benefits Questionnaire (DBQ) completed in February 2013, the Veteran's reported complaints included daily neck pain and a limited range of motion in the neck.  The examiner reviewed the claims file, including service treatment records and post-service VA treatment records.  
The Veteran reported injuring his neck in a parachute jump while on active service in 1995 when he came down backwards, slammed his head in to the ground, and turned to the right.  He also reported that following this injury, he received a shot, a neck brace, and a 2-week physical profile.  He rated his daily neck pain as "ranging from dull to severe."  He experienced flare-ups of neck pain which he described as "difficulty changing light bulbs."  

Physical examination of the cervical spine showed less movement than normal, pain on movement, tenderness to palpation of the joints or soft tissues, guarding or muscle spasm which did not result in an abnormal gait or spinal contour, 5/5 muscle strength, no muscle atrophy, normal sensation, no radicular signs or symptoms, and no intervertebral disc syndrome.  The VA examiner opined that it was less likely than not that the Veteran's current cervical spine condition was related to active service.  The rationale for this opinion was that a review of the Veteran's service treatment records showed only 1 treatment for a complaint of upper back pain.  The rationale also was that there were no records supporting a finding of chronic neck disability.  The diagnosis was cervical strain.

On VA back (thoracolumbar spine) conditions DBQ in February 2013, the Veteran's complaints included persistent low back pain since an in-service injury following the same parachute jump where he injured his neck.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  His low back pain was aggravated by bending, kneeling, and climbing ladders.  His low back pain was located in the mid-back.  He denied any shooting pain, numbness, or weakness in the lower extremities.  Physical examination of the thoracolumbar spine showed less movement than normal, pain on movement, no guarding or muscle spasm, 5/5 muscle strength, no muscle atrophy, normal sensation, negative straight leg raising, no radicular signs or symptoms, and no intervertebral disc syndrome.  The VA examiner opined that it was less likely than not that the Veteran's current lumbar spine condition was related to active service.  The rationale for this opinion was that a review of the Veteran's service treatment records showed only 1 treatment for a complaint of upper back pain.  The rationale also was that there were no records supporting a finding of chronic lower back disability.  The diagnosis was lumbar strain.

A private chiropractic note dated in April 2013, includes the Veteran's report that he had been experiencing back pain since an incident while on tour in Ft. Bragg about one year ago.

Medical opinions concerning the relationship between the current back and neck disabilities and active service were obtained following VA examinations in February 2013.  Additional medical opinions were obtained in November 2015 and in March 2016.  The February 2013 VA examiner found the lack of records documenting chronic neck or lower back disability to be persuasive support for his negative nexus opinions concerning the contended etiological relationships between any current back disability or neck disability and active service.  The November 2015 VA clinician specifically found no documentation of lower back symptoms in the Veteran's service treatment records to be persuasive support for her negative nexus opinion concerning the contended etiological relationship between the Veteran's current back disability and active service.  She also found the lack of cervical or lumbar spine "issues" noted on the Veteran's separation physical examination to be persuasive support for her negative nexus opinions concerning the contended etiological relationships between any current back disability or neck disability and active service.  

The March 2016 addendum opinion came from the February 2013 VA examiner.  In his March 2016 addendum opinion, the February 2013 VA examiner also found the lack of neck or back problems noted on the Veteran's separation physical examination to be persuasive support for his negative nexus opinions concerning the contended etiological relationships between the current back disability or neck disability and active service.  This clinician further found the lack of records supporting an etiological link between the complaints of low back pain and active service to be persuasive support for his negative nexus opinion concerning the contended etiological relationship between any current back disability and active service.  

Having reviewed these opinions, the Board finds that they are entitled to no probative value on the issues of whether the Veteran's current back and neck disabilities are related to active service.  The rationales provided for the medical opinions dated in February 2013, November 2015, and in March 2016 violate the Court's holdings in Buchanan and Barr because the VA clinicians who provided them found the lack of contemporaneous records showing complaints of or treatment for back and neck disabilities to be persuasive.  Accordingly, the February 2013, November 2015, and March 2016 opinions were not relied upon by the Board in adjudicating the Veteran's service connection claims for a back disability and for a neck disability.

In June 2016, a different VA clinician opined that it was less likely than not that the Veteran's current back and neck disabilities were related to active service.  The rationale for these opinions was the Veteran's in-service complaint of mid-back pain was self-limiting and resolved with treatment.  The rationale also was that there was no objective evidence demonstrating an etiological link between any current back or neck disability and active service.

The evidence confirms current low back and neck disabilities diagnosed as strains.
The Veteran has provided competent and credible reports of an in-service injury and the 1993 treatment record provides further evidence of an in-service injury.  The missing element in the Veteran's claim is a showing of a nexus between the current disabilities and the in-service injury.  

The Veteran's hearing testimony indicates that there was a continuity of symptoms between the in-service injury and the current disability; but there is significant evidence weighing against the testimony.  As previously noted, no disability was reported or found at the time of his separation from service.  While he was treated for multiple other disabilities in service, there was no report of a neck or back injury.  Treatment records after service dated in 1998 and 2010 show treatment for knee disabilities, but no reports referable to the neck or back.  In addition the chiropractic record indicates that the Veteran reported only a one year of history back pain when seen in 2013.  That record does record that the injury occurred at Ft. Bragg; but the Veteran has not reported a periods of service other than his active service from 1993 to 1996. 

Finally, the competent medical evidence of record (VA medical opinion dated in June 2016) is against a nexus to service.  It shows instead that, although he currently experiences lumbar strain and cervical strain, neither of these disabilities is related to active service.  The June 2016 VA clinician specifically found that the Veteran's in-service back and neck complaints were self-limiting and resolved with treatment and there was no objective evidence demonstrating an etiological link between any current back or neck disability and active service.  The June 2016 VA clinician's opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In summary, the Board finds that the preponderance of the evidence is against finding a nexus between the current neck and back disabilities and service. Thus, reasonable doubt does not arise and the claims must be denied.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a neck disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


